EXHIBIT 10.1

XENONICS HOLDINGS, INC.

SECURITIES PURCHASE AND SECURITY AGREEMENT

This Securities Purchase and Security Agreement (the “Agreement”) is made and
entered into as of April 13, 2006 between Xenonics Holdings, Inc., a Nevada
corporation (“Xenonics”), and The Norman Patriot LLC (“Investor”). In
consideration of the mutual promises, covenants and conditions hereinafter set
forth, the parties hereby agree as follows:

1. Issuance of Units, Common Stock and Warrants.

(a) Subject to the terms and conditions of this Agreement and in exchange for
the delivery of the aggregate purchase price of $1,650,000 specified in
Section 2, Xenonics agrees to issue to Investor 1,000,000 units (“Units”), with
each Unit consisting of (i) one share of Xenonics common stock, par value $0.001
per share (“Common Stock”), (ii) an immediately exercisable “Class A Warrant” to
purchase one-quarter (0.25) share of Common Stock at a purchase price of $2.20
per share, and (iii) a “Class B Warrant” to purchase one-quarter (0.25) share of
Common Stock at a purchase price of $3.20 per share, provided that the Class B
Warrants shall become exercisable only after all of the Class A Warrants have
been fully exercised. As a result of Xenonics’ issuance of 1,000,000 Units
pursuant to this Agreement, Xenonics will issue, in the aggregate, (i) 1,000,000
shares (the “1,000,000 Shares”) of Common Stock, (ii) Class A Warrants to
purchase 250,000 shares of Common Stock at a purchase price of $2.20 per share,
and (iii) Class B Warrants to purchase 250,000 shares of Common Stock at a
purchase price of $3.20 per share. The shares of Common Stock that are issuable
upon exercise of the Class A Warrants and the Class B Warrants are referred to
in this Agreement as “Warrant Shares.” No fractional shares of Common Stock
shall be issuable upon exercise of the Class A Warrants and Class B Warrants,
and each warrant shall have a term of five years and shall be redeemable by
Xenonics upon the terms specified in the warrant certificates.

(b) Concurrently with the execution and delivery of this Agreement and in
exchange for the purchase price of $1,650,000 specified in Section 2, Xenonics
shall issue (i) one certificate evidencing the Class A Warrants and (ii) one
certificate evidencing the Class B Warrants. Upon receipt of approval from the
American Stock Exchange to issue the 1,000,000 Shares, Xenonics shall issue one
certificate evidencing the 1,000,000 Shares.

(c) Until all principal and accrued interest on the Secured Promissory Note
described in Section 2 have been paid by Investor, Xenonics shall retain custody
of the certificates evidencing the Class A Warrants, the Class B Warrants, the
1,000,000 Shares and all Warrant Shares that are issued upon Investor’s exercise
of the Class A Warrants or the Class B Warrants. Xenonics shall deliver such
certificates to Investor promptly after the full repayment of the Secured
Promissory Note.

2. Delivery of Purchase Price. Concurrently with the execution and delivery of
this Agreement, Investor shall deliver to Xenonics, as consideration for the
Units, the 1,000,000 Shares, the Class A Warrants and the Class B Warrants that
Xenonics has agreed to issue to Investor, (i) $1,000,000 in immediately
available funds and (ii) a Secured Promissory Note (the “Note”) in the principal
amount of $650,000, with an interest rate of five percent (5%) per annum and
with all principal and accrued interest thereon due and payable on July 13,
2006; provided, however, that if the Registration Statement (defined in
Section 6 hereof) is not effective by June 11, 2006, then the principal and
interest under the Note shall not be due until the thirtieth (30th) day
following the effectiveness of the Registration Statement.

3. Security Agreement.

(a) As security for the full and timely payment of all principal and accrued
interest payable under the Note, Investor hereby grants to Xenonics a continuing
and first-priority security interest (the “Security Interest”) in the following
(collectively, the “Collateral”): (i) all right, title and interest of Investor
in and to all Units and the 1,000,000 Shares; (ii) all right, title and interest
of Investor in and to the Class A Warrants and Warrant Shares that are issuable
upon exercise of the Class A Warrants; (iii) all right, title and interest of
Investor in and to the Class B Warrants and the Warrant Shares that are issuable
upon exercise of the Class B Warrants; (iv) all cash, stock and other dividends
and distributions paid or payable on the foregoing; and (v) all proceeds from
the sale or other transfer of any of the foregoing.

(b) Prior to the payment in full of all principal and accrued interest under the
Note, Investor agrees not to sell (whether voluntarily, involuntarily, by
operation of law, by gift or for consideration) any of the 1,000,000 Shares or
the Warrant Shares or any interest therein or any portion of the Class A
Warrants or the Class B Warrants unless the proceeds of any such sale are
applied to the payment of principal and interest under the Note. Any such sale,
pledge or other transfer shall be null and void, and Xenonics shall not be
required to transfer on its books any shares of Common Stock that are the
subject of such sale, pledge or other transfer.

(c) Within ten days after receipt of a written request from Xenonics, Investor
shall deliver to Xenonics any financing statements or stock powers that are
requested by Xenonics to evidence and perfect the Security Interest.

(d) Upon the occurrence of an event of default under the Note, Xenonics shall
have the immediate right to take control of all or any part of the Collateral,
with or without judicial process, and without demand of performance,
advertisement or notice to Investor, which are expressly waived by Investor;
provided, however, that if any notice is required by law in connection with the
exercise by Xenonics of its rights and remedies, Investor agrees that ten days’
prior written notice is a reasonable time and manner for notice. Furthermore,
Xenonics may exercise all of the other rights and remedies that are provided to
it under this Agreement and to a secured party by applicable law. Xenonics’
rights and remedies shall include, without limitation, the power (i) to transfer
into its name or into the name of its nominee any or all of the Collateral and
thereafter to receive and retain all cash and other dividends, distributions and
payments made on account of the Collateral, and otherwise act with respect
thereto as though it were the absolute owner thereof, and (ii) to sell all or
any portion of the Collateral at a public or private sale at such place and time
and at such prices and other terms as Xenonics may determine. Xenonics and any
other purchaser of the Collateral at any such sale shall hold the purchased
Collateral free from any claim or right on the part of Investor, and Investor
hereby waives any right of redemption, stay or appraisal that it might otherwise
have under applicable law. Any Collateral or the proceeds of the Collateral held
or realized upon at any time by Xenonics following an event of default shall be
applied in satisfaction of the amount owed under the Note until all amounts owed
under the Note are fully paid, and thereafter any balance shall be distributed
to Investor.

4. Representations, Warranties and Agreements of Investor. Investor hereby
represents and warrants to Xenonics, and agrees with Xenonics, as follows:

(a) Authorization; Enforceability. Investor has all requisite power and
authority to enter into this Agreement and the Note and to perform its
obligations thereunder. This Agreement and the Note have been duly executed and
delivered by Investor.

(b) Purchase for Own Account. Investor is acquiring the Units, the 1,000,000
Shares, the Class A Warrants, the Class B Warrants and the Warrant Shares (if
Investor elects to purchase such shares) solely for its own account, for
investment purposes only and not with a view to, or for resale in connection
with, any distribution or public offering of the Units, the 1,000,000 Shares,
the Class A Warrants, the Class B Warrants or Warrant Shares within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”). Investor has
no present intention to sell, offer to sell, or otherwise dispose of or
distribute the Units, the Class A Warrants or the Class B Warrants or any of the
1,000,000 Shares or Warrant Shares. Investor will hold the entire legal and
beneficial interest in and to the Units, the Class A Warrants, the Class B
Warrants, the 1,000,000 Shares and the Warrant Shares and does not presently
intend to divide or share such interest with any other person.

(c) Restrictions on Transfer. Investor understands and has been advised by
Xenonics that the Units, the 1,000,000 Shares, the Class A Warrants, the Class B
Warrants and the Warrant Shares have not been registered under the Securities
Act or applicable state securities laws in reliance on exemptions from the
registration and/or qualification requirements of such laws, and that
consequently none of such securities may be offered, sold or otherwise
transferred, and must be held indefinitely by Investor, unless and until they
are registered under the Securities Act and applicable state securities laws or
until exemptions from such registration and qualification requirements are
available. Investor agrees not to sell the Units, the Class A Warrants, the
Class B Warrants or any of the 1,000,000 Shares or the Warrant Shares without
registration under the Securities Act and applicable state securities laws or
exemptions therefrom.

(d) Rule 144. Investor has been advised that Rule 144 promulgated under the
Securities Act, which permits certain limited sales of unregistered securities
in specified circumstances, requires that the securities must be held for a
minimum of one year after they have been purchased and paid for before they may
be resold under Rule 144.

(e) Legends. Investor understands and agrees that all certificates evidencing
the 1,000,000 Shares, the Warrant Shares, the Class A Warrants and the Class B
Warrants (and any securities issued in respect of such securities upon any stock
split, stock dividend, merger, reorganization or recapitalization) will be
imprinted with a legend that reads substantially as set forth below, together
with any other legends that, in the opinion of legal counsel to Xenonics, are
required by the Securities Act or by other federal or state securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

(f) Stop Transfer Instructions. Investor agrees that, in order to ensure
compliance with and to enforce the restrictions on transfer referred to in this
Agreement, Xenonics may refuse to transfer the 1,000,000 Shares and the Warrant
Shares and may issue appropriate “stop transfer” instructions to its transfer
agent.

(g) Suitability and Investment Experience. Investor is an “accredited investor”
as defined in Rule 501 under the Securities Act and has (i) a pre-existing
personal and/or business relationship with Xenonics, or its officers or
directors, such that Investor is aware of the character, business acumen and
general business and financial circumstances of such persons and/or (ii) such
knowledge and experience in business and financial matters that Investor is
capable of evaluating the merits and risks of this investment in the Units, the
1,000,000 Shares, the Class A Warrants, the Class B Warrants and the Warrant
Shares and is capable of protecting Investor’s interests in connection with such
investment.

(h) Access to Data. Investor has had an opportunity to discuss Xenonics’
business, management and financial affairs with Xenonics’ management and has
received or has had full access to all the information it considers necessary to
make an informed investment decision with respect to the Units, the 1,000,000
Shares, the Class A Warrants, the Class B Warrants and the Warrant Shares.

5. Representations, Warranties and Agreements of Xenonics. Xenonics hereby
represents and warrants to the Investor, and agrees with the Investor, as
follows:

(a) Authorization; Enforceability. Xenonics has all requisite power and
authority to enter into this Agreement and to sell and issue the Units, the
1,000,000 Shares, the Warrant Shares, the Class A Warrants and the Class B
Warrants, subject to obtaining the required approval of the American Stock
Exchange. This Agreement and the certificates evidencing the Class A Warrants
and the Class B Warrants have been duly executed and delivered by Xenonics.

(b) Organization and Good Standing. Xenonics is a corporation duly organized and
existing under, and by virtue of, the laws of the State of Nevada and is in good
standing under such laws. Xenonics has requisite corporate power and authority
to own and operate its properties and assets and to carry on its business as
presently conducted.

(c) Validity of Shares. The 1,000,000 Shares and the Warrant Shares, when issued
in compliance with the provisions of this Agreement and the Class A Warrants and
the Class B Warrants, will be validly issued, fully paid and nonassessable, and
will be free of any liens or encumbrances, other than any liens or encumbrances
created or imposed by Investor’s actions; provided, however, that such
securities will be subject to restrictions on transfer under state and federal
securities laws. The issuance of the 1,000,000 Shares and the Warrant Shares is
not subject to any preemptive rights held by stockholders of Xenonics.

6. Registration Rights.

(a) On or before May 31, 2006, Xenonics shall prepare and file with the
Securities and Exchange Commission (the “SEC”) a registration statement on Form
S-3 or other appropriate form (the “Registration Statement”), including a
prospectus to be included in the Registration Statement (the “Prospectus”), that
will register the resale by Investor of the 1,000,000 Shares and the Warrant
Shares. Xenonics shall use its commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as promptly as possible
after the date it is filed. Xenonics is entitled to register for resale pursuant
to the Registration Statement securities issued by Xenonics that are held by
persons other than Investor and, pursuant to applicable SEC rules, Xenonics is
entitled to file with the Registration Statement a combined prospectus that
covers the resale of securities that have been registered by Xenonics on other
registration statements filed with the SEC. Xenonics shall not be required to
maintain the Registration Statement in effect (i) as to any shares of Common
Stock that Investor is entitled to sell pursuant to the terms of Rule 144(k)
under the Securities Act upon the satisfaction of the two-year holding period
described in Rule 144(k) or (ii) as to any shares that have been publicly sold
pursuant to the Registration Statement.

(b) Investor agrees to cooperate in furnishing promptly to Xenonics in writing
any information requested by Xenonics in connection with the preparation,
filing, and processing of the Registration Statement. Xenonics shall furnish to
Investor two copies of each Prospectus that is included in the effective
Registration Statement.

(c) Investor agrees not to sell any shares of Common Stock under the
Registration Statement until it has received copies of the Prospectus from
Xenonics and confirmation from Xenonics that the Registration Statement has
become effective. Investor agrees to comply with Prospectus delivery
requirements under the Securities Act. Investor shall not (until further notice)
effect sales of the shares of Common Stock covered by the Registration Statement
after receipt of telephonic, faxed or other written notice from Xenonics that
such sales must be suspended until such time as Xenonics has filed with the SEC
an amended or supplemented Registration Statement or Prospectus.

(d) Xenonics shall pay all SEC filing fees, attorneys’ fees, accountants’ fees
and other customary fees that are incurred by Xenonics in connection with the
preparation and filing of the Registration Statement. However, Investor shall be
responsible for the payment of all commissions or other expenses incurred in
connection with Investor’s sales of Common Stock and for any fees and expenses
of Investor’s counsel and other advisors.

(e) Xenonics shall indemnify, defend and hold harmless Investor, its permitted
assignees, officers, directors, agents and employees, each person who controls
Investor or a permitted assignee within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934 (the
“Exchange Act”) and the officers, directors, agents and employees of each such
controlling person, and the respective successors, assigns, estate and personal
representatives of each of the foregoing, to the fullest extent permitted by
applicable law, from and against any and all claims, losses, damages,
liabilities, penalties, judgments, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Losses”),
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in the Registration Statement or any
Prospectus, as supplemented or amended, if applicable, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except (i) to the extent that such untrue
statements or omissions are based upon information regarding Investor furnished
in writing to Xenonics by Investor for use in the Registration Statement, such
Prospectus or in any amendment or supplement thereto, or (ii) as a result of the
failure of Investor to deliver a Prospectus, as amended or supplemented, to a
purchaser in connection with an offer or sale (provided that copies of the
Prospectus, as amended or supplemented, have been provided to Investor by
Xenonics for delivery to such purchaser). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of
Investor and shall survive the transfer of any shares of Common Stock by
Investor.

(f) Investor and its permitted assignees shall, jointly and severally,
indemnify, defend and hold harmless Xenonics, its directors, officers, agents
and employees, each person who controls Xenonics (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, and the
respective successors, assigns, estate and personal representatives of each of
the foregoing, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement or any Prospectus, as supplemented or amended, if
applicable, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, to the
extent that such untrue statement or omission is contained in or omitted from
any information so furnished in writing by Investor to Xenonics for inclusion in
the Registration Statement or such Prospectus.

(g) If a claim for indemnification under Section 6(e) or 6(f) is unavailable to
an indemnified party because of a failure or refusal of a governmental authority
to enforce such indemnification in accordance with its terms (by reason of
public policy or otherwise), then each indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The parties agree that it
would not be just and equitable if contribution pursuant to this Section 6(i)
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in the
immediately preceding sentences. However, no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

7. Miscellaneous Provisions.

(a) Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless executed
in writing by the parties hereto.

(b) Successors and Assigns. Except as otherwise stated herein, all covenants and
agreements of the parties contained in this Agreement shall be binding upon and
inure to the benefit of their respective successors and assigns.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
pertaining to conflict of laws or choice of law.

(d) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but both of which together shall constitute
one and the same instrument.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior agreements or understandings, whether oral or written, with respect to
such subject matter.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date and year first
above written.

      THE NORMAN PATRIOT LLC   XENONICS HOLDINGS, INC.
By: /s/ Norman Nouskajian
  By: /s/ Richard Naughton
 
   
Its: Manager
  Its: Chief Executive Officer
 
   
 
   

